                                        UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF ARIZONA

                                                            Minute Entry
Hearing Information:
                         Debtor:   POTENTIAL DYNAMIX, LLC
                  Case Number:     2:11-BK-28944-DPC                 Chapter: 11

          Date / Time / Room:      WEDNESDAY, JANUARY 27, 2021 04:00 PM 6TH FLOOR #603

         Bankruptcy Judge:         DANIEL P. COLLINS
               Courtroom Clerk:    RENEE BRYANT
                Reporter / ECR:    N/A                                                                                            0.00


Matter:
              ADV: 2-13-00799
              TIMOTHY SHAFFER vs Amazon Services LLC
              DISCOVERY DISPUTE
              R / M #:   0/ 0


Appearances:

        MARK C. DANGERFIELD, ATTORNEY FOR TIMOTHY SHAFFER
        DALE C. SCHIAN, ATTORNEY FOR TIMOTHY SHAFFER
        ERIC J. WEISS, ATTORNEY FOR AMAZON SERVICES LLC

Proceedings:                                                                                                               1.00

        Mr. Weiss outlines the discovery dispute. He summarizes the unresolved issues related to the Cone and Ashworth
        documents. He asks the Court to reaffirm that the trustee needs to produce the documents.

        Mr. Schian argues his position. Mr. Schian argues that Mr. Weiss is asking them to produce a massive amount of
        data that was not required in the October 2019 order. He discusses the request for the work papers and files Mr.
        Cone reviewed in preparation for the deposition.

        The parties argue their positions.

        Mr. Schian states the three bullets relating to the Morones deposition have been resolved.

        The Court and Mr. Schian discuss the Cone deposition items in the September 4, 2020 letter. The Court reads
        through each bullet item and provides Mr. Schian with production instructions.

        COURT: ON THIS RECORD, THE COURT HAS ORDERED THE ITEMS THAT ARE TO BE PRODUCED BY MR.
        SCHIAN. THE ITEMS ORDERED TO BE PRODUCED CAN BE DONE SO BY PROVIDING MR. WEISS WITH A LINK.




    Case 2:13-ap-00799-DPC                   Doc 335 Filed 01/27/21 Entered 02/09/21 11:47:03 Desc
Page 1 of 1                                   Main Document Page 1 of 1                  02/09/2021 11:46:45AM
